Per Curiam. The Claimant seeks payment of compensation as the widow of William Richard Dickey, pursuant to the Law Enforcement Officers and Firemen Compensation Act. Ill. Rev. Stat. 1977, ch. 48, pars. 281-285. The Court has reviewed the application for benefits submitted by Claimant together with a written statement of the decedent’s supervising officer, and has also reviewed the report of the Attorney General of Illinois. From a consideration of these documents, the Court finds: 1. That Dorothy Dickey is the widow of decedent, volunteer fireman William Dickey. 2. That decedent, William Dickey, was a volunteer fireman employed by the Hutsonville Township Fire Department, and, on January 28, 1980, began duty at 10:15 p.m. 3. On January 28, 1980, the firemen of the Hutsonville Township Fire Department received a fire call at 10:15 p.m. Fireman Dickey was the first to arrive at the station. He unlocked the station door, turned on the station lights and the fire siren, and started the fire truck. As the other firemen arrived, they found Dickey slumped over in the driver’s seat of the truck. The time was approximately 10:20 p.m. Dickey was pronounced dead on arrival at Crawford Memorial Hospital in Robinson, Illinois. 4. The medical examiner’s certificate of death shows acute myocardial infarction to be the cause of death. 5. There is no evidence to show that decedent’s death resulted from willful misconduct or intoxication. 6. A designation of beneficiary form, dated September 28, 1970, and prepared and signed by decedent, recites benefits of $10,000.00 for Dorothy Dickey. Under the statute, the benefits for deaths occurring after December 31, 1973, are to be $20,00t).00. It is the opinion of this Court that the added increment of $10,000.00, which amount was not designated by decedent to pass to certain named beneficiaries, pass according to section 3(a) (Ill. Rev. Stat. 1977, ch. 48, par. 283(a)). Section 3(a) provides that where there is a surviving spouse, the entire sum shall be paid to the spouse. 7. By reason of the foregoing, this Court orders that an award of $20,000.00 be made to Dorothy Dickey, the surviving spouse of William Dickey, deceased.